STATEMENT OF REASONS FOR ALLOWANCE

Claims  1-9 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, a method for estimating a degree of deterioration of a light source of a laser device, comprising a step of holding a maximum value within a predetermined period of a driving current applied to a plurality of laser diodes, an optical power peak holding step of holding a maximum value of light emitted from the light source  within the predetermined period a step of estimating degree of deterioration from the maximum values by referring to a memory that stores a relationship between a magnitude of the driving current, a magnitude of the power of the light, and the degree of deterioration of the light source,  in conjunction with other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement filed on Jan. 17, 2020, Feb. 5, 2021, and April 27, 2021 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Maxham, Movassaghi, and Eiselt disclose methods of monitoring laser diodes.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645